Order, Supreme Court, New York County, entered March 10, 1976, inter alia, granting defendants’ motion to transfer the instant action to Surrogate’s Court, unanimously reversed, on the law and in the exercise of discretion, without costs or disbursements, and said motion denied. While the first three causes of action appear to relate to services rendered the estate administered by defendant Lee Sable, the fourth and fifth causes do not. Moreover, defendant Philip Sable apparently had no relationship to said estate. Accordingly, since only some of the causes can be transferred, we believe judicial time and resources would be best served by not fragmentizing this litigation. Concur—Murphy, J. P., Birns, Capozzoli, Nunez and Lynch, JJ.